Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
	In an interview with Susan Pan, applicant’s representative, the following were discussed:
Claim 1 is amended to include the return line. Applicant argued that such a return line is not taught by the cited references.
Examiner observed that the two other independent claims 23 and 24 are not amended. Applicant argued that claim 23 has the return line, but examiner observed that claim 23 requires only two filters with a return line just for filter A, as in fig. 9. 

    PNG
    media_image1.png
    501
    847
    media_image1.png
    Greyscale

The elected species on 2/2/22 is fig. 21, copied herein.
Examiner observed that there are additional references that teach the return bypass as claimed, which adds further evidence to obviousness over the outstanding rejection. They are:
US 2014/0262989, Pimental et al: see figures 1-3, which teach return bypass to one or more filters to control the quality of liquid to be purified.
Wolf, US 2010/0292844:   Teaches a string of various filters and return bypass to all of them in various modes – see fig. 2, and [0049]. This fig. also shows filters upstream of the tank 30.
Thus the claims are unpatentable as amended.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777